Title: From Thomas Jefferson to James Madison, 24 May 1802
From: Jefferson, Thomas
To: Madison, James


            Dear SirMonticello May 24. 1802.
            Our postrider having mistaken his day, brought us no mail on Thursday last. yesterday I recieved a double one. in it were the inclosed letters. those from Dupont & Granger are forwarded for your perusal, and I will recieve them again when I see you at your own house. the one from Dallas to yourself on Jackson’s case I recieved from mr Brent; the recommendation of the Attorney of the district, & of the jury, & the circumstances of the case seem to be a good foundation of pardon, which I would wish to have issued therefore unless you disapprove it. they do not mention when the execution is to be; but probably it would be well to lose no time lest the pardon should get too late. if your clerks have it in readiness I will sign it on my arrival in Washington which will be in six days from this time. I will be with you on Thursday or Friday at farthest, unless rain prevents, and take your commissions for Washington. I have forbidden any mail to be forwarded to me later than the one recieved yesterday. present my best respects to the ladies, and accept my affectionate salutations yourself.
            Th: Jefferson
          